DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 31 March 2020 which is a continuation in part of application 15/128,169 (now abandoned) filed 22 September 2016, which claims priority to PCT/IL2015/050298 filed 22 March 2015, which claims foreign priority to IL231653 filed 23 March 2014.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 9, 13, 15-16, 18 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "smoothly" in claims 1 and 13 is a relative term which renders the claim indefinite.  The term "smoothly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation will be satisfied by any pylon/pod which has a rounded shape along the exterior upper surfaces.
Claims 6-7 and 15-16 recite the limitation "bottom face" in line 2.  There is insufficient antecedent basis for this limitation in claims 6 and 15.  For examination purposes, the limitation will be interpreted as “the lower face” in all instances for each claim.
Claims 9 and 18 recite the limitation "a payload" in line 2.  The payload was initially introduced within claims 1 and 10 respectively resulting in a lack of clarity regarding if “a payload” is in reference to a .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binkholder et al. (US 2013/0221158).
- Regarding Claim 1. Binkholder discloses a pylon (10, fig. 1, 3a-d, 10a-e; “pod structure” [0060]) configured for being mounted to a bottom surface of an aircraft (12, “externally mountable to an exterior portion of an aerial vehicle” [0060]) and for carrying an external payload (14, “deployable stores” [0056]), the pylon (10) comprising: 
a body (30, fig. 3a-d) spanning along a vertical axis between an upper face (38, “top portion” [0060]) and a lower face (56a, fig. 10c, “store ejector racks” [0064]) the upper face (38) comprising one or more mounting arrangements (48a, “pivot post” [0062]; 44a, “lugs” [0061]);  configured to facilitate mounting the pylon (10) to the bottom surface of the aircraft (12, “configured to interface with an exterior portion of the aerial vehicle” [0061], fig. 1 illustrates the exterior portion as the bottom surface of the aircraft), the lower face (56a) comprising at least one suspension mechanism configured to facilitate selective attachment (“store ejector racks” [0064], the lower face is the location of the ejector racks which are inherently suspension mechanisms for the payload) of the payload (14) to the pylon (10); and 
a covering arrangement (68, “pod doors” [0068]) configured for selective shifting between a closed position (fig. 10b illustrates the closed position) thereof in which the covering arrangement covers the suspension mechanism (56a, fig. 10b illustrates the suspension mechanism covered) and an open position (86, “open position” [0083], fig. 10c illustrates the open position) thereof in 
wherein a width of the body (30), in a direction mutually perpendicular to the vertical axis and to a direction of travel of the aircraft (fig. 10b and 10c illustrate a cross section of the pylon/pod that is mutually perpendicular to the vertical axis and to the direction of aircraft travel), varies smoothly along the vertical axis between, inclusively, the upper and lower faces (38/56a, fig. 10b/c illustrate that the width of the body varies without sharp turns along the outer contours between the locations of the upper and lower faces).
- Regarding Claim 2. Binkholder discloses the pylon according to claim 1, wherein the lower face (56a) of the body (30) is characterized by a fixed width which is no greater than 50% more than the width of the upper face (38) of the body (30, fig. 10b/c illustrate that the ejector store face is no greater than 50% of the width of the upper face).
- Regarding Claim 3. Binkholder discloses the pylon according to claim 2, wherein a width of the lower face (56a) is no greater than the width of the upper face (38, fig. 10b/c illustrates that the lower face width is less than the upper face width).
- Regarding Claim 4. Binkholder discloses the pylon pylon according to claim 3, wherein the width of the lower face (56a) is less than the width of the upper face (38, fig. 10b/c illustrates that the lower face width is less than the upper face width).
- Regarding Claim 5. Binkholder discloses the pylon according to claim 1, wherein the covering arrangement (68), in the closed position, covers substantially an entire width of the lower face of the body (30, fig. 10 b illustrates that the lower face of the body completely covered by the doors).
- Regarding Claim 6. Binkholder discloses the pylon according to claim 1, wherein the covering arrangement (68) comprises at least one door (72, “two main doors” [0068]) hingedly articulated (70, fig. 10b/c illustrate the door hingedly articulated) adjacent an edge of the lower face (56a) of the body (30, fig. 10b/c illustrates the hinge mechanism adjacent an edge of the lower face).
- Regarding Claim 7. Binkholder discloses the pylon according to claim 6, wherein the covering arrangement (68) comprises two doors (72, “two main doors” [0068]) hingedly articulated adjacent 
- Regarding Claim 8. Binkholder discloses the pylon according to claim 1, further comprising a communication arrangement (128, “Pod Electronic Control Unit” [0074]) configured to facilitate transmitting one or more instructions from a control system of the aircraft (12) to release the payload (14, “may command release or deployment of the deployable stores…the command may be preferably relayed through the PECU to the various systems” [0094]).
- Regarding Claim 9. Binkholder discloses the pylon according to claim 1, configured to accommodate, when the covering arrangement (68) is in the open position (86, fig. 10c illustrates the open position), the payload (14) carried thereby and having a circular cross-section (fig. 10b/c illustrate the circular cross-section of the payload) in a plane perpendicular to the direction of travel of the aircraft, the circular cross-section having a width at least twice that of the lower face (56a, fig. 10b/c illustrate the payload width at least twice that of the lower face) , in a direction mutually perpendicular to the vertical axis and to the direction of travel of the aircraft when mounted to the aircraft pylon (10, fig. 10b/c illustrate the cross-section which is perpendicular to the vertical axis and direction of aircraft travel).
- Regarding Claim 10. Binkholder discloses a pylon (10, fig. 1, 3a-d, 10a-e; “pod structure” [0060]) configured for being mounted to a bottom surface of an aircraft (12, “externally mountable to an exterior portion of an aerial vehicle” [0060]) and for carrying an external payload (14, “deployable stores” [0056]), the pylon (10) comprising: 
a body (30, fig. 3a-d) spanning along a vertical axis between an upper face (38, “top portion” [0060]) and a lower face (56a, fig. 10c, “store ejector racks” [0064]) the upper face (38) comprising one or more mounting arrangements (48a, “pivot post” [0062]; 44a, “lugs” [0061]);  configured to facilitate mounting the pylon (10) to the bottom surface of the aircraft (12, “configured to interface with an exterior portion of the aerial vehicle” [0061], fig. 1 illustrates the exterior portion as the bottom surface of the aircraft), the lower face (56a) comprising at least one suspension mechanism configured to facilitate selective attachment (“store ejector racks” [0064], the lower face is the location of the ejector racks which are inherently suspension mechanisms for the payload) of the payload (14) to the pylon (10); and 

wherein the lower face (56a) of the body (30) is characterized by a fixed width (fig. 10b/c illustrate the fixed width, in a direction mutually perpendicular to the vertical axis and to a direction of travel of the aircraft (12, fig. 10b/c illustrate the cross-section which is perpendicular to the vertical axis and direction of travel), which is no greater than 50% more than a width of the upper face (38) of the body (30, fig. 10b/c illustrate the lower face as no greater than 50% the width of the upper face).
- Regarding Claim 11. Binkholder discloses the pylon according to claim 10, wherein a width of the lower face (56a) is no greater than the width of the upper face (38, fig. 10b/c illustrates the lower face as no more than 50% the width of the upper face).
- Regarding Claim 12. Binkholder discloses the pylon according to claim 11, wherein the width of the lower face (56a) is less than the width of the upper face (38, fig. 10b/c illustrate the lower face as less wide than the upper face).
- Regarding Claim 13. Binkholder discloses the pylon according to claim 10, wherein the width of the body (30) varies smoothly along the vertical axis between, inclusively, the upper and lower faces (38/56a, fig. 10b illustrates the smooth width variance between the lower and upper faces in the vertical direction).
- Regarding Claim 14. Binkholder discloses the pylon according to claim 10, wherein the covering arrangement (68), in the closed position (84, “closed position” [0083], fig. 10b), covers substantially an entire width of the lower face (56a) of the body (30, fig. 10b illustrates the width of the lower face covered).
- Regarding Claim 15. Binkholder discloses the pylon according to claim 10, wherein the covering arrangement (68) comprises at least one door (72, “two main doors” [0068]) hingedly articulated (70, fig. 
- Regarding Claim 16. Binkholder discloses the pylon according to claim 15, wherein the covering arrangement (68) comprises two doors (72, “two main doors” [0068]) hingedly articulated adjacent opposite edges (fig. 10c illustrates the two doors hingedly articulated adjacent the edges of the lower face) of the lower face (56a) of the body (30).
- Regarding Claim 17. Binkholder discloses the pylon according to claim 10 further comprising a communication arrangement (128, “Pod Electronic Control Unit” [0074]) configured to facilitate transmitting one or more instructions from a control system of the aircraft (12) to release the payload (14, “may command release or deployment of the deployable stores…the command may be preferably relayed through the PECU to the various systems” [0094]).
- Regarding Claim 18. Binkholder discloses the pylon according to claim 10, configured to accommodate, when the covering arrangement (68) is in the open position (86, fig. 10c illustrates the open position), the payload (14) carried thereby and having a circular cross-section (fig. 10b/c illustrate the circular cross-section of the payload) in a plane perpendicular to the direction of travel of the aircraft, the circular cross-section having a width at least twice that of the lower face (56a, fig. 10b/c illustrate the payload width at least twice that of the lower face) , in a direction mutually perpendicular to the vertical axis and to the direction of travel of the aircraft when mounted to the aircraft pylon (10, fig. 10b/c illustrate the cross-section which is perpendicular to the vertical axis and direction of aircraft travel).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        09/17/2021